Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group II and species (injecting; MMP target substrate; eosin Y; vinyl unsaturated double bond) in the reply filed on 4/26/2022 is acknowledged.
Claims 41-50 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 8/14/2018; 9/12/2018; 10/27/2020; 10/27/2020; 10/28/2020; 10/28/2020; 10/28/2020; 10/28/2020; 10/28/2020; 10/28/2020; 10/28/2020; 10/28/2020; 4/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. Claims 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 41-50 as submitted 4/26/2022.
As to claim 41, it is not clear what “one or more annealing components that are configured to couple to one another in the presence of an annealing agent” refer to. It is noted the instant specification does not define or refer to the term “annealing components” or “annealing components that are configured to couple to one another in the presence of an annealing agent”.
Further as to claim 41, it is not clear what the relationship of the pores are to the first “plurality of microgel particles”. Based on the instant claim language, it is not clear when in the method the pores are formed or from where the pores are derived as the first recitation to the term is only subsequent to the “exposing” step.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 41-50 as submitted 4/26/2022.
Claim 41 recites “one or more annealing components that are configured to couple to one another in a presence of an annealing agent”; claim 48 recites “wherein the one or more annealing components comprises a vinyl unsaturated double bond (elected species), a K-peptide, a Q-peptide, or a combination thereof”. Each of the claims is drawn, inherently or explicitly, to any “annealing component” that “configured to couple to one another in a presence of an annealing agent”. Thus, the claims are drawn to compositions comprising or methods of using a genus of annealing components, “configured to couple to one another in a presence of an annealing agent”.
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, it is noted as indicated above that the specification does not define or refer to the terms “Annealing components”, other than in the present claims. The present claims teach wherein annealing components comprise: “vinyl unsaturated double bond” (elected species) as well as K peptides, Q peptides or a combination thereof. Such components as recited read on a broad set of components such as chemical bonds and peptides which are structurally distinct.
However, the application does not teach a representative number of said “annealing components that are configured to couple to one another in a presence of an annealing agent”, and, there is no apparent common structure to the different “annealing components” or components that distinguishes those that anneal and are configured to couple to one another in a presence of an annealing agent from those that do not. There is therefore a high level of uncertainty as to which components fall within the scope of the indicated genus.
 In view of the fact that the specification does not provide examples and does not demonstrate possession of said “annealing components”, and that the application has identified no structure correlating with said “annealing components”, there is insufficient written description support for the indicated genus of said “annealing components”, and therefore for the methods of using them. 
In the present case, applicant has identified components useful in the claimed methods only by function: the ability to anneal and that are configured to couple to one another in a presence of an annealing agent. However, while the application only through the instant claims recites “vinyl unsaturated double bond” (elected species) as well as K peptides, Q peptides or a combination thereof,” it does not identify a representative sample of components that anneal and that are configured to couple to one another in a presence of an annealing agent. Thus, the application does not identify species clearly within the claimed genus. 
Nor does the application provide a specific structure of the components within the genus that correlates with the required function. Because there is no identification of structures common to each component, nor sufficient representative examples of the components by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of components through identification of a structure and function. While all of the components are required to anneal and that are configured to couple to one another in a presence of an annealing agent, this is not alone sufficient structure to correlate with the function. This is because, the mere presence of a component does not demonstrate that a component will anneal and that is configured to couple to one another in a presence of an annealing agent. 
For the reasons above, and in view of the uncertainty as to which components anneal and that are configured to couple to one another in a presence of an annealing agent, the application has not provided sufficient written description support for the use of the genus of annealing components identified in claims 41, 48. The application therefore fails to provide adequate support for methods of using this genus of components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 41-44, 47, 49, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini et al. (US20080193536)(cited in applicant’s IDS submitted 8/14/2018) in view of Chudzik et al. (U.S. Patent No. 6410044)(See PTO-892: Notice of References Cited).
See claims 41-44, 47, 49, 50 submitted 4/26/2022. 
See also the 35 U.S.C. 112(a) and (b) rejections above.
Khademhosseini et al. teaches: cell laden hydrogels (abstract); hydrogel assemblies for formation in situ [0150]; scaffolds [0024]; solution comprising cells and at least one polymeric component delivered to target site by injection, and application of light resulting in crosslinking of matrix and in situ formation of hydrogel tailored to shape of the target site [0150](reading on delivering as recited in claim 41; light as recited in claim 49); wherein precursor solutions comprises one or more polymers and/or polymer precursors [0006](interpreted as polymer and one or more annealing components that are configured to couple to one another in the presence of an annealing agent as recited in claim 41); exposing after delivering (as recited in claim 42); injecting as recited in claim 43); plurality of microgels [0019](as recited in claim 41); individual microgel [0023](reading on a core as recited in claim 41); hydrogels comprising at least one polymer [0005](as recited in claim 41); performing a crosslinking step such that hydrogel is formed in situ [0028]; including any crosslinking method known in the art, including photocrosslinking and chemical crosslinking mechanisms [0018](interpreted as exposing the plurality of microgel particles); spherical [0058](as recited in claim 50).
Khademhosseini et al. does not teach annealing agent (as recited in claims 41, 47).
Chudzik et al. teaches: hydrogel (column 1, line 22); polymerization in situ (column 4, line 14); forming polymeric matrices via photoinitiation of macromers (column 2, line 65); polymerization and crosslinking using initiator, including eosin Y, molecules useful in a polymeric initiating system (column 9, lines 1-62)(as recited in claim 47); pores of about 5 micron diameter (column 5, line 60)(as recited in claim 44).
One of ordinary skill in the art would have been motivated to use agent as taught by Chudzik et al. with the hydrogel as taught by Khademhosseini et al. Khademhosseini et al. teaches crosslinkable hydrogels and use of photoreaction methods for polymerization, and Chudzik et al., which also teaches crosslinkable hydrogels and use of photoreaction methods for polymerization, teaches the advantage of using such components as Eosin Y known and used in the art with crosslinkable hydrogels and use of photoreaction methods.
As to the claim language “thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer”, as Khademhosseini et al. in view of Chudzik et al. teaches or suggests use of such components as indicated above and such language follows thereby, such a result is considered to flow from the components and steps as recited in claim 41 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using agent as taught by Chudzik et al. with the hydrogel as taught by Khademhosseini et al. There would have been a reasonable expectation of success given the underlying materials and methods (crosslinking hydrogels as taught by Chudzik et al. and Khademhosseini et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini et al. in view of Chudzik et al. as applied to claims 41-44, 47, 49, 50 above, and further in view of Shin et al. (US20170196818)(See PTO-892: Notice of References Cited).
See claim 45 as submitted 4/26/2022.
See the teachings of Khademhosseini et al. in view of Chudzik et al. above.
Khademhosseini et al. in view of Chudzik et al. does not teach wherein the plurality of microgel particles comprises diameters that are at least or about 50 micrometers.
Shin et al. teaches: cells in hydrogel (abstract); comprising polymer [0013]; crosslinked hydrogels [0007]; with diameter between 10 and 500 micron [0015](as recited in claim 45).
One of ordinary skill in the art would have been motivated to use hydrogel as taught by Shin et al. as hydrogel as taught by Khademhosseini et al. in view of Chudzik et al. Khademhosseini et al. in view of Chudzik et al. teaches cell laden hydrogel comprising crosslinkable polymers, and Shin et al., which also teaches cell laden hydrogel comprising crosslinkable polymers, teaches such a hydrogel (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using hydrogel as taught by Shin et al. as hydrogel as taught by Khademhosseini et al. in view of Chudzik et al. There would have been a reasonable expectation of success given the underlying materials (hydrogels as taught by Shin et al. and Khademhosseini et al. in view of Chudzik et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini et al. in view of Chudzik et al. as applied to claims 41-44, 47, 49, 50 above, and further in view of Roy et al. (US20110262493)(See PTO-892: Notice of References Cited).
See claim 46 as submitted 4/26/2022.
See the teachings of Khademhosseini et al. in view of Chudzik et al. above.
Khademhosseini et al. in view of Chudzik et al. does not teach: further comprising peptide of MMP target substrate.
Roy et al. teaches: cell laden hydrogel (abstract); crosslinking [0006]; comprising polymerizable material and matrix metalloprotease peptide (abstract); photoinitiator [0035].
One of ordinary skill in the art would have been motivated to use peptide as taught by Roy et al. in hydrogel as taught by Khademhosseini et al. in view of Chudzik et al. Khademhosseini et al. in view of Chudzik et al. teaches cell laden hydrogel comprising crosslinkable polymers, and Roy et al., which also teaches cell laden hydrogel comprising crosslinkable polymers, teaches such a hydrogel as well as components known and used in the art with said hydrogel (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using peptide as taught by Roy et al. in hydrogel as taught by Khademhosseini et al. in view of Chudzik et al. There would have been a reasonable expectation of success given the underlying materials (hydrogels as taught by Roy et al. and Khademhosseini et al. in view of Chudzik et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini et al. in view of Chudzik et al. as applied to claims 41-44, 47, 49, 50 above, and further in view of Domschke et al. (US20020004573)(See PTO-892: Notice of References Cited).
See claim 48 as submitted 4/26/2022.
See also the 35 U.S.C. 112(a) and (b) rejections above.
See the teachings of Khademhosseini et al. in view of Chudzik et al. above.
Khademhosseini et al. in view of Chudzik et al. does not teach: vinyl unsaturated double bond.
Domschke et al. teaches: hydrogel for biomedical applications [0001]; porous polymer (abstract); comprising polymerizable component (abstract); use of photoinitiators for polymerization [0024]; including unsaturated double bond [0012].
One of ordinary skill in the art would have been motivated to use hydrogel as taught by Domschke et al. as hydrogel as taught by Khademhosseini et al. in view of Chudzik et al. Khademhosseini et al. in view of Chudzik et al. teaches polymerizable hydrogel, and Domschke et al., which also teaches polymerizable hydrogel, teaches components known and used in hydrogel for polymerization (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using hydrogel as taught by Domschke et al. as hydrogel as taught by Khademhosseini et al. in view of Chudzik et al. There would have been a reasonable expectation of success given the underlying materials (hydrogels as taught by Domschke et al. and Khademhosseini et al. in view of Chudzik et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claims 41-48, 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-48 of copending Application No. 16/071252. 
See claims 41-48, 50 as submitted 4/26/2022.
Claims 29-48 of copending Application No. 16/071252 recite a method of delivering to a subject a fluid composition of microgel particles, the method comprising:
(a) delivering to the subject the fluid composition of microgel particles,
wherein at least one microgel particle of the microgel particles comprises: 
i) a core comprising a hydrogel polymer and one or more crosslinker components, wherein the core is substantially spherical in shape; and ii) one or more annealing components coupled to the core and exposed on a surface of the core;
(b) delivering to the subject an annealing agent; and
(c) exposing the fluid composition of microgel particles to the annealing agent
and coupling the one or more annealing components of at least two of the microgel particles together to form a covalently-stabilized scaffold comprising pores that are substantially void of the hydrogel polymer and the one or more crosslinker component; wherein the delivering is performed after delivering; eosin Y; pore diameter less than or equal to about 35 micrometers; wherein the particles have diameters about 5 micrometers to about 1000 micrometers; MMP; vinyl unsaturated double bond; injecting.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 41-48, 50 and claims 29-48 of copending Application No. 16/071252 recite a method of delivering a microgel system to a subject  the method comprising: (a) delivering to the subject a plurality of microgel particles, wherein at least one microgel particle of the microgel particles comprises (i) a core comprising one or more hydrogel polymer components; and (ii) one or more annealing components that are configured to couple to one another in a presence of an annealing agent; and (b) exposing the plurality of microgel particles to the annealing agent, thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer; injecting; pores about 10 micrometers; diameter of at least 50 micrometers; MMP; eosin Y; vinyl unsaturated double bond; spherical.
As to the claim language “thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer”, as claims 29-48 of copending Application No. 16/071252 teach or suggest use of such components as indicated above and such language follows thereby, such a result is considered to flow from the components and steps as recited in claim 41 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. Claims 41, 42, 44-46, 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10912860. 
See claims 41, 42, 44-46, 50 as submitted 4/26/2022.
Claim 1 of U.S. Patent No. 10912860 recites a method of delivering to living mammalian tissue a covalently-stabilized porous scaffold of spherical microgel particles comprising: (a) delivering to the living mammalian tissue a plurality of flowable, spherical microgel particles comprising diameters between 10 micrometers to 1000 micrometers, the plurality of flowable, spherical microgel particles comprising a cross-linked poly(ethylene glycol) (PEG) backbone polymer cross-linked with a matrix metalloprotease (MMP)-degradable crosslinker and an annealing component comprising K-peptides and Q-peptides and a cell-adhesive peptide comprising RGD; and (b) following delivery in (a) exposing the flowable, spherical microgel particles to an annealing agent comprising Factor XIIIa that links the flowable, spherical microgel particles together via a covalent annealing reaction at points of physical contact between adjacent spherical microgel particles via the K peptides and Q-peptides to form the covalently-stabilized porous scaffold, wherein the covalently-stabilized porous scaffold comprises pores with a median diameter of about 10 to about 35 micrometers into which cells from the living mammalian tissue become integrated within forty-eight hours of exposing in (b).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 41, 42, 44-46, 50 and claim 1 of U.S. Patent No. 10912860 recite a method of delivering a microgel system to a subject  the method comprising: (a) delivering to the subject a plurality of microgel particles, wherein at least one microgel particle of the microgel particles comprises (i) a core comprising one or more hydrogel polymer components; and (ii) one or more annealing components that are configured to couple to one another in a presence of an annealing agent; and (b) exposing the plurality of microgel particles to the annealing agent, thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer; pores about 10 micrometers; diameter of at least 50 micrometers; MMP; annealing agent; annealing component; spherical.
As to the claim language “thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer”, as claim 1 of U.S. Patent No. 10912860 teaches or suggests use of such components as indicated above and such language follows thereby, such a result is considered to flow from the components and steps as recited in claim 41 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

11. Claims 41-47, 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67, 68, 71-74, 76-78, 80-85 of copending Application No. 17/144158.
See claims 41-47, 50 as submitted 6/2/2022.
Claims 67, 68, 71-74, 76-78, 80-85 of copending Application No. 17/144158 recite a method of delivering to living mammalian tissue a covalently-stabilized porous scaffold of spherical microgel particles, the method comprising:
(a) delivering to the living mammalian tissue a plurality of flowable, spherical microgel particles, wherein the plurality of flowable, spherical microgel particles comprises:
(i) a cross-linked poly(ethylene glycol) (PEG) backbone polymer cross- linked with a matrix metalloprotease (MMP )-degradable crosslinker; and
(ii) an annealing component comprising K-peptides and Q-peptides; and
(iii) diameters comprising between 10 micrometers and 1000 micrometers;
And
(b) following delivery in (a), exposing the plurality of flowable, spherical microgel particles to an annealing agent comprising Factor Xllla that links the plurality of flowable, spherical microgel particles together in a covalent annealing reaction between the K-peptides and the Q-peptides at points of physical contact between adjacent spherical microgel particles to form the covalently- stabilized porous scaffold, wherein the covalently-stabilized porous scaffold comprises pores with a median diameter of about 10 to about 35 micrometers into which cells from the living mammalian tissue become integrated within forty-eight hours of exposing in (b); performed sequentially; spherical; by injection; Eosin Y; annealing agent.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 41-47, 50 and claims 67, 68, 71-74, 76-78, 80-85 of copending Application No. 17/144158 recite a method of delivering a microgel system to a subject the method comprising: (a) delivering to the subject a plurality of microgel particles, wherein at least one microgel particle of the microgel particles comprises (i) a core comprising one or more hydrogel polymer components; and (ii) one or more annealing components that are configured to couple to one another in a presence of an annealing agent; and (b) exposing the plurality of microgel particles to the annealing agent, thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer; injection; Eosin Y; pores about 10 micrometers; diameter of at least 50 micrometers; annealing component; spherical.
As to the claim language “thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer”, as claims 67, 68, 71-74, 76-78, 80-85 of copending Application No. 17/144158 teach or suggest use of such components as indicated above and such language follows thereby, such a result is considered to flow from the components and steps as recited in claim 41 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12. Claims 41, 42, 47, 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-40 of copending Application No. 16/743700. 
See claims 41, 42, 47, 49 as submitted 4/26/2022.
Claims 35-40 of copending Application No. 16/743700 recite a method comprising:
(a) delivering a fluid composition to a tissue at a wound site of a subject, the fluid composition comprising: 
(1) a plurality of microgel particles comprising a first microgel particle having a first annealing component and a second microgel particle having a second annealing component; and (2) pores between microgel particles of the plurality; (b) delivering an annealing agent to the tissue at the wound site of the subject; and (c) exposing the fluid composition of (a) and the annealing agent of (b) to light causing the first annealing component to bond to the second annealing component to form a porous hydrogel matrix having a compressive modulus of between 1,500 and 200,000 Pascal (Pa); Eosin Y.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 41, 42, 47, 49 and claims 35-40 of copending Application No. 16/743700 recite a method of delivering a microgel system to a subject  the method comprising: (a) delivering to the subject a plurality of microgel particles, wherein at least one microgel particle of the microgel particles comprises (i) a core comprising one or more hydrogel polymer components; and (ii) one or more annealing components that are configured to couple to one another in a presence of an annealing agent; and (b) exposing the plurality of microgel particles to the annealing agent, thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer; Eosin Y.
As to the claim language “thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer”, as claims 35-40 of copending Application No. 16/743700 teach or suggest use of such components as indicated above and such language follows thereby, such a result is considered to flow from the components and steps as recited in claim 41 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13. Claims 43-46, 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-40 of copending Application No. 16/743700 as applied to claims 41, 42, 47, 49 above and further in view of Khademhosseini et al., Chudzik et al., Shin et al., and Roy et al. (cited above). 
See claims 43-46, 50 as submitted 4/26/2022.
See the teachings of claims 35-40 of copending Application No. 16/743700 above.
Claims 35-40 of copending Application No. 16/743700 do not recite injecting; pore diameter; particle diameter; MMP; spherical.
See the teachings of Khademhosseini et al., Chudzik et al., Shin et al., and Roy et al. above.
One of ordinary skill in the art would have been motivated to use steps and components as taught by Khademhosseini et al., Chudzik et al., Shin et al., and Roy et al. with claims 35-40 of copending Application No. 16/743700. Claims 35-40 of copending Application No. 16/743700 recite delivering microgel particles having annealing components and exposing to annealing agent, and Khademhosseini et al., Chudzik et al., Shin et al., and Roy et al., which also recite delivering microgel particles having annealing components and exposing to annealing agent, teaches steps and components known and used in the art with such gels (See MPEP 2144.06: Substituting equivalents known for the same purpose)
One of ordinary skill in the art would have had a reasonable expectation of success for using steps and components as taught by Khademhosseini et al., Chudzik et al., Shin et al., and Roy et al. with claims 35-40 of copending Application No. 16/743700. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

14. Claims 41, 42, 43, 44, 45, 47, 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10576185. 
See claims 41, 42, 43, 44, 45, 47, 49 as submitted 4/26/2022.
Claims 1-19 of U.S. Patent No. 10576185 recite a method of delivering a hydrogel system to an in vivo site of an implanted medical device in a subject, the method comprising: (a) implanting a medical device in an in vivo site of a subject; (b) delivering a hydrogel into the in vivo site of the implanted medical device by injection, the hydrogel comprising: (1) a network of microgel particles, each microgel particle having a median diameter of about 10 micrometers (.mu.m) to about 500 .mu.m and comprising: (i) annealing components, wherein an annealing component is configured to bond to an adjacent annealing component; and (ii) a backbone polymer; and (2) a plurality of interconnected pores, the plurality of interconnected pores having a median size of at least 10 .mu.m; (c) delivering an annealing agent to the in vivo site of the implanted medical device; and (d) exposing the hydrogel and the annealing agent to light causing the annealing components to bond to adjacent annealing components to stabilize the network of microgel particles comprising the plurality of interconnected pores, the stabilized hydrogel comprising: (1) an inner surface molded to a shape of the implanted medical device; (2) an outer surface molded to a shape of the in vivo site of the implanted medical device in the subject; and (3) a compressive modulus of between 1,500 and 200,000 Pascal (Pa); eosin Y.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 41, 42, 43, 44, 45, 47, 49 and claims 1-19 of U.S. Patent No. 10576185 recite a method of delivering a microgel system to a subject  the method comprising: (a) delivering to the subject a plurality of microgel particles, wherein at least one microgel particle of the microgel particles comprises (i) a core comprising one or more hydrogel polymer components; and (ii) one or more annealing components that are configured to couple to one another in a presence of an annealing agent; and (b) exposing the plurality of microgel particles to the annealing agent, thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer; Eosin Y.
As to the claim language “thereby coupling adjacent microgel particles of the plurality of microgel particles together, to form a covalently-stabilized scaffold of microgel particles comprising pores that are substantially devoid of the hydrogel polymer”, as claims 1-19 of U.S. Patent No. 10576185 teach or suggest use of such components as indicated above and such language follows thereby, such a result is considered to flow from the components and steps as recited in claim 41 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

15. Claims 46, 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10576185 as applied to claims 41, 42, 43, 44, 45, 47, 49 above and further in view of Khademhosseini et al. and Roy et al. (cited above). 
See claims 46, 50 as submitted 4/26/2022.
See the teachings of claims 1-19 of U.S. Patent No. 10576185 above.
Claims 1-19 of U.S. Patent No. 10576185 do not recite MMP; spherical.
See the teachings of Khademhosseini et al. and Roy et al. above.
One of ordinary skill in the art would have been motivated to use components as taught by Khademhosseini et al. and Roy et al. with claims 1-19 of U.S. Patent No. 10576185. Claims 1-19 of U.S. Patent No. 10576185 recite delivering microgel particles having annealing components and exposing to annealing agent, and Khademhosseini et al. and Roy et al., which also recite delivering microgel particles having annealing components and exposing to annealing agent, teaches components known and used in the art with such gels (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using steps and components as taught by Khademhosseini et al. and Roy et al. with claims 1-19 of U.S. Patent No. 10576185. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
16. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648